Title: To Thomas Jefferson from James Brown, 30 July 1792
From: Brown, James
To: Jefferson, Thomas



Dear Sir
Richmond 30 July 1792

I received your favor from Philada: with Sundry Articles which were all delivered in good Order except One Cask containing Fish Without mark or Number, Supposed to be No. 7. The remainder of the Articles will be Sent you as soon as opportunities offer. Enclosed you have a letter from Mr. Short which came to my hands a few days ago. With Much Respect I am Sir Your Obedt Se

James Brown

